Citation Nr: 0015852	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for post-operative residuals of 
a right knee injury from February 27, 1998?


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
Regional Office (RO).  


REMAND

The veteran filed his claim of entitlement to service 
connection for residuals of his right knee injury in March 
1998.  

In October 1998, the veteran was afforded a VA general 
examination.  He reported to the examiner that he had been 
working as a barber/hair stylist for the past eight years and 
spent his workday on his feet.  He complained that he would 
have pain after prolonged standing such as that during his 
workday and said that he addressed this pain by taking over-
the-counter medication.  He also said that his knee would 
become stiff.  He reported that he occasionally would 
experience weakness in his right knee, but he acknowledged 
that his right knee had never failed so that he fell or that 
it had otherwise given way.  He said that he had been having 
these problems with his right knee for the past two years, 
whereas he did not have them after the surgery performed 
during service, and he related them to working on his feet.  
He indicated that he did not experience these difficulties if 
he had not been standing for a prolonged period of time.  He 
stated that he had been on vacation during the previous week 
and was not currently experiencing most of these problems.  
Findings on physical examination pertaining to the veteran's 
right knee included an absence of joint effusion and 
inflammation. The veteran displayed no functional 
limitations. The examiner noted, however, that the veteran 
exhibited joint pain when his right knee was manipulated.  
Range of motion in the knee was described as "normal" in 
the examination report but measurements were not recorded.  
As well, no right knee x-ray results were recorded.

In the November 1998 rating action that the veteran appeals, 
the RO granted service connection and assigned a 10 percent 
evaluation.  The veteran contends that the disability is more 
severe than indicated by the rating.  Thus, his claim for a 
greater original rating is well grounded, and VA has a duty 
to assist him in the development of pertinent facts.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
38 U.S.C.A. § 5107(a) (West 1991).  

The veteran is contesting a disability rating that was 
rendered with a grant of service connection.  This matter 
therefore is to be distinguished from one in which a claim 
for increased rating of a disability has been filed after a 
grant of service connection.  The Court has observed that 
whereas in the latter instance, evidence of the present level 
of the disability is of primary concern, Fenderson v. West, 
12 Vet. App. 119, 126, (1999), citing Francisco v. Brown, 
7 Vet. App. 55 (1994), an original evaluation of a disability 
must address all evidence that was of record from the date of 
the filing of the claim on which service connection was 
granted (or from other applicable effective date)  Id. at 
126-27.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," ratings of the disability based on the facts 
shown to exist during separate periods of time.  Id.  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  When there is a 
question as to which of two ratings should be assigned to a 
disability, the higher rating must be assigned if the 
disability pictured by the record more closely approximates 
the criteria required by that rating.  38 C.F.R. § 4.7 
(1999).  All VA regulations which the face of the record 
indicates are potentially relevant to the claim for increased 
evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board finds, however, that the VA examination performed 
in this case did not ensure that the veteran's right knee 
disability could be evaluated under all possibly applicable 
rating provisions or receive the highest possible evaluation 
available.  In reaching this conclusion, the Board makes 
several observations.  

First, the examination was conducted during a time when the 
veteran stated to the examiner he was not experiencing most 
of the right knee difficulties that he described.  The 
veteran had been on vacation recently rather than performing 
the prolonged work-related standing that he told the examiner 
brings on those difficulties.  In general, VA examinations 
should be conducted during a time when disability symptoms 
can be expected to be active.  See Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994).  Observance of this principle is 
particularly important when those symptoms are alleged to be 
brought on by the claimant's working conditions, since 
disability ratings are intended to address "the average 
impairment in earning capacity in civil occupations resulting 
from disability."  38 C.F.R. § 3.321.

Second, no x-rays or range-of-motion measurements were 
recorded in the examination report.  However, rating 
provisions relevant to the veteran's disability are based on 
performance of such studies.  The RO evaluated the veteran's 
right knee disability by analogy under Diagnostic Code 5019, 
which concerns bursitis.  Disabilities evaluated under this 
Diagnostic Code are to be rated on limitation of motion as 
degenerative arthritis.  38 C.F.R. § 4.71, Diagnostic Code 
5019.  Evaluations of degenerative arthritis are under 
Diagnostic Code 5003.  For a compensable evaluation under 
this Diagnostic Code based on limitation of motion, the 
limitation of motion first must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The Board notes that the finding 
on the VA examination that the veteran had pain when his 
right knee was manipulated satisfies this requirement.  
Diagnostic Code 5003 then provides that when degenerative 
arthritis has been established by x-ray findings, it will be 
rated under applicable Diagnostic Codes on the basis of 
limitation of motion of the specific joint involved.  
38 C.F.R. §  4.71a, Diagnostic Code 5003 (1999).  The 
Diagnostic Codes pertaining to limitation of motion of the 
knee are 5260 (flexion), affording a maximum rating of 30 
percent, and under 5261 (extension), which affords a maximum 
rating of 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes  5260 and 5261 (1999).  When limitation of motion has 
been shown to a degree that warrants a noncompensable rating, 
but no greater, under these Diagnostic Codes, a rating of 10 
percent is to be assigned for each affected major joint or 
group of minor joints, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. §  4.71a, Diagnostic Code 
5003.  (For the purpose of rating disability from arthritis, 
the knee is considered one major joint.  38 C.F.R. § 4.45(f) 
(1999).)  It has also been held that the 10 percent rating 
under Diagnostic Code 5003 based on limitation of motion is 
warranted when there are x-ray findings of arthritis coupled 
with evidence of painful motion even absent actual limitation 
of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, at 
487-88 (1991).  See also Hicks v. Brown, 8 Vet. App. 417 
(1995).  

Range-of motion measurements should be recorded in this case 
so that the veteran may obtain the maximum rating warranted 
for his right knee disability under the foregoing rating 
provisions concerning limitation of motion. The Board is 
mindful that the VA examiner found the veteran's right knee 
range of motion to be "normal."  This finding would seem to 
make a rating based on limitation of motion that exceeds the 
10 percent evaluation currently in force unlikely.  However, 
as the VA examination took place at a time when the veteran 
said his symptoms were dormant due to his vacation status, to 
conclude now that a rating in excess of 10 percent for 
limitation of motion is unwarranted under the pertinent 
Diagnostic Codes would be speculative.

Furthermore, x-rays of the right knee should be taken in this 
case in order to permit the veteran to obtain the maximum 
rating available in the event that such x-rays disclose 
arthritis.  The veteran reported during the examination that 
he has stiffness, as well as pain, in his right knee.  Should 
x-rays reveal arthritis in the right knee, it is potentially 
advantageous to the veteran for his disability to be 
identified as such when evaluated under Diagnostic Code 5003.  
VA General Counsel has held that a claimant who is rated for 
arthritis (as disclosed by x-rays) under Diagnostic Code 5003 
on the basis of limitation of motion is also eligible for a 
separate, compensable evaluation under Diagnostic Code 5257 
for instability of the knee if both are clinically present.  
See VAOPGCPREC 23-27 (July 1, 1997) and VAOPGCPREC 9-98 
(August 14, 1998).  Moreover, the rating for under Diagnostic 
Code 5003 can be based either on a compensable or 
noncompensable evaluation for limitation of motion under the 
pertinent Diagnostic Codes (5260 and 5261) or on the 
principle announced in Lichtenfels.  Id.  The veteran 
complained of occasional weakness in his right knee during 
the VA examination.  Although he was reported to have 
displayed no functional loss, the examination produced no 
explicit finding concerning whether his right knee was 
unstable or not.  The Board notes that even "slight" 
instability of the knee warrants a compensable evaluation 
under Diagnostic Code 5257.  A new examination, therefore, 
conducted during a time when the veteran's symptoms may be 
expected to be active, should assess whether the veteran's 
right knee is unstable and if so, to what degree.

In short, the VA examination conducted in October 1998 
contains insufficient detail and is inadequate for rating 
purposes.  See 38 C.F.R. §§ 4.2, 4.70 (1999).  Therefore, a 
new physical examination should be conducted by VA in order 
that all necessary findings may be made.  

Hence, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he has received 
for his right knee condition at any 
private or VA facility since October 
1998.  A copy of the RO's request to the 
veteran and his reply should be placed in 
the claims file.  The RO should then 
attempt to obtain and associate with the 
claims file, all medical records from the 
facilities named.  All attempts to secure 
this evidence should be documented.

2.  Following the completion of the 
above-requested development, the RO 
should schedule the veteran for a 
comprehensive VA orthopedic examination 
to be conducted by a physician.  The 
examination should be scheduled for a 
time when the veteran has been working at 
his regular job and has not recently been 
away from it.  All indicated studies, 
tests, and evaluations should be 
performed.  These should include x-rays 
of the veteran's right knee.  The 
veteran's range of motion (flexion and 
extension) in the right knee should be 
recorded by the examiner in her/his 
report, as should the presence or absence 
of any joint laxity or instability 
associated with the right knee.  
Following the examination, the examiner 
must offer an opinion as to whether the 
veteran has arthritis and/or limitation 
of motion and/or instability in his right 
knee.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examiner should 
discuss any weakened movement of the 
veteran's right knee, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion of the right knee joint.  If the 
veteran describes flare-ups of pain of 
the right knee joint, the examiner must 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  

The veteran's claims folder must be made 
available to and reviewed by the 
examiner.  A complete rationale for any 
opinion and description must be 
presented.  The examination report should 
be typed.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

The RO should then readjudicate the issue presented.  In 
evaluating the veteran's right knee disability, the RO should 
consider the appropriateness of staged ratings, in accordance 
with Fenderson.  If the benefit sought is not granted, the 
veteran and his representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




